DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/15/20.  These drawings are approved.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rudolf et al (US Publication 200300341164).
Claims 16, 24, and 25, Rudolf et al teaches a power tool system comprising a power tool (example given in fig. 4b, item 430); and an automatic control system 114 communicating with the power tool by an optical/position/orientation sensor that comprises a transmitting element and a receiving element (as described in paragraph 0121), wherein the optical sensor receives information about the proper operation of the power tool and the control system determines whether or not to operate the power tool based on the feedback information (see for example paragraph 0123).
Claim 17, Rudolf et al describes for example in paragraph 0006 that their invention is used in a wireless manner.
Claim 18, Rudolf et al describes for example in paragraph 0132 that an activation signal is sent when the main detector supplies information to the main controller when a clamping lever 134 is closed.
Claim 19, Rudolf et al, it is inherent that an interface circuit is found in the power tool in order to transmit information the tool controller based on feedback information.
Claims 20 and 27, Rudolf et al describes in paragraphs 0132-0133 as well as 0159 that safety pads are located in a handle of the power tool, wherein said pads need to be activated before the power can operate (Rudolf et al describes a series of embodiments with different type of switches or pads as safety mechanism for the power tool).
Claims 21, 23, 28, and 30, Rudolf et al describes in paragraph 0160 that power tool 430 includes a sensor for detecting if guard/ hood 448 is present before operating the tool.
Claim 22, Rudolf et al describes for example in paragraph 0079 that tool attachment sensor is used to determine the status of the attachment before starting operation.
Claim 26, Rudolf et al describes tool 430 as an angle grinder. Additionally, the intended use of a control device is not given any patentable weight.
Claim 29, Rudolf et al describes using optical sensors for determining if the power tool is properly held by a user (see for example the description of fig. 4a and corresponding description).


Objections
Applicant is reminded that the claims must commence of a separate page.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed in the attached PTO-892 describe other power tools having a safety mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/           Primary Examiner, Art Unit 2846